Citation Nr: 1129641	
Decision Date: 08/10/11    Archive Date: 08/23/11

DOCKET NO.  06-06 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability, to include as secondary to service-connected right shoulder disability.

2.  Entitlement to service connection for a left ankle disability. 

3.  Entitlement to service connection for a right ankle disability.

4.  Entitlement to service connection for pes planus. 

5.  Entitlement to service connection for cysts, tumors, or growths.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1972 to July 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  The Veteran appealed that decision.  The Veteran testified at a Board hearing at the RO in August 2008 before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing has been associated with the record on appeal.  

The Board remanded the issues for further development in January 2010.   As required by the remand, in a March 2010 letter, the RO requested that the Veteran provide a VA Form 21-4142 to give the VA authority to obtain private medical and employee records or in the alternative provide the requested records himself.  The Veteran did not respond to this request.  In this regard, the Board observes that VA's duty to assist is not a one-way street; the Veteran also has an obligation to assist in the adjudication of his claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  (holding that "[t]he duty to assist is not always a one-way street.  If a veteran desires help with his claims, he must cooperate with VA's efforts to assist him . . .").  The RO also obtained Social Security Administration records and provided the Veteran with a new VA examination that provided adequate nexus opinions based upon a review of the claims file.  As all development has been substantially completed, the Board will address the issues of service connection on the merits in the decision below.  Stegall v West, 11 Vet. App. 268 (1998).

The Board also remanded the issues of service connection for a right shoulder disability and a psychiatric disability in January 2010.  Service connection for these issues was granted in a February 2011 rating decision.  As the rating decision is considered a total grant of benefits, those issues are no longer on appeal.

The Board referred the issue of a non-service connected pension for development in the January 2010 remand.  The Board also notes an April 2007 dental disability claim.  A February 2011 memorandum notes that these claims have not yet been considered by the RO.  Therefore, as the issues of entitlement to a non-service connected pension and service connection for a dental disability have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran did not sustain a left shoulder injury or disease in service, or manifest chronic left shoulder symptoms in service.

2.  Symptoms of a left shoulder disability were not continuous after service separation, and did not manifest until 1994, many years after separation from service.

3.  Degenerative arthritis of the left shoulder did not manifest within one year of service separation in July 1979.

4.  A left shoulder disability is not causally or etiologically related to service. 

5.  A left shoulder disability is not causally or etiologically related to a service-connected right shoulder disability.

6.  The Veteran has a current diagnosis of chronic left ankle neuralgia with degenerative changes of the left ankle and status-post arthrodesis of the tibial talar joints, old healed fractures, and residual hardware.  

7.  The Veteran did not experience symptoms of a chronic left ankle disability during service or continuous symptoms of a left ankle disability since separation from service. 

8.  The Veteran's degenerative changes of the left ankle did not manifest within one year of separation from service.  

9.  The Veteran's left ankle disability is not causally or etiologically related to service. 

10.  The Veteran has a current diagnosis of mild degenerative arthritis of the right ankle.  

11.  The Veteran did not experience symptoms of a chronic right ankle disability during service or continuous symptoms of a right ankle disability since separation from service. 

12.  The Veteran's degenerative arthritis of the right ankle did not manifest within one year of separation from service.  

13.  The Veteran's right ankle disability is not causally or etiologically related to service. 

14.  The Veteran did not have pes planus during service or anytime thereafter. 

15.  The Veteran has a current diagnosis of right shoulder and forearm lipomas.  

16.  The Veteran did not experience symptoms of a chronic disability related to cysts, growths, tumors, or his current lipomas during service or continuous symptoms of such a disability since separation from service.

17.  The Veteran's lipomas are not causally or etiologically related to service. 

18.  The Veteran's pre-existing cyst was removed prior to entrance into service and was therefore not aggravated by the Veteran's active service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left shoulder disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2010).

2.  The criteria for service connection for a left ankle disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).

3.  The criteria for service connection for a right ankle disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).

4.  The criteria for service connection for pes planus have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

5.  The criteria for service connection for cysts, tumors, or growths have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The record shows that through VCAA letters dated July 2003, October 2003, December 2003, March 2006, and March 2010, the Veteran was informed of the information and evidence necessary to substantiate the claims for service connection.  The Veteran was also advised of the types of evidence VA would assist in obtaining, as well as the Veteran's own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The United States Court of Appeals for Veterans Claims (Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Further, the notice requirements apply to all five elements of a service connection claim: 1) veteran status, 2) existence of a disability, 3) a connection between the veteran's service and the disability, 4) degree of disability, and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).    

A VCAA letter to the Veteran was provided in July 2003 prior to the initial unfavorable decision in March 2004.  In this case, the March 2006 letter gave notice of the types of evidence necessary to establish a disability rating and effective date for the disability on appeal.  Although some of the notices did not precede the initial adjudication of the Veteran's claims, the later notices were followed by a subsequent readjudication, in this case a supplemental statement of the case issued in February 2011, thereby curing the defective notice error.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  The Veteran has received all essential notice, and has had a meaningful opportunity to participate in the development of his claims.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board personal hearing, the Veterans Law Judge (VLJ) noted the elements of the claims that were lacking to substantiate the claims of service connection.  The Veteran was assisted at the hearing by an accredited representative from the Disabled American Veterans.  The representative and the VLJ asked questions to ascertain the extent of any in-service complaints, events, or injuries, and whether the Veteran's current disabilities are related to his service or to another service-connected disability.  They also asked questions to draw out the current state of the Veteran's disabilities.  No pertinent evidence that might have been overlooked and that might substantiate the claims was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for service connection.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

The Board also finds that there has been substantial compliance with the VCAA assistance provisions.  The record in this case includes service treatment records, VA examination reports, private treatment records, VA treatment records, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c).  As noted in the introduction, in a March 2010 letter, the RO requested that the Veteran provide a VA Form 21-4142 to give the VA authority to obtain private medical and employee records or in the alternative to provide the requested records himself.  Again, the Board notes that the Veteran did not respond to this request.  VA's duty to assist is not a one-way street; the Veteran also has an obligation to assist in the adjudication of his claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  No additional pertinent evidence has been identified by the Veteran.   

The Veteran was afforded VA examinations in March 2004 and April 2010.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Given that the pertinent medical history was noted by the April 2010 examiner, as well as the Veteran's history and complaints, and the examination report sets forth detailed examination findings to include a nexus opinion with adequate bases for the opinion, the examination report is adequate to decide the claims of service connection.  Thus, the Board finds that additional examination or opinion is not necessary. 

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet.App. 439 (1995).

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as osteoarthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

The Board is to consider all lay and medical evidence as it pertains to the issues.   38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown,         10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Service Connection for a Left Shoulder Disability

The Veteran has a current diagnosis of left shoulder mild degenerative arthritis as seen in the April 2010 VA examination.  The Veteran contends that his left shoulder disability is either directly related to his service or as secondary to his service-connected right shoulder disability.    

The Veteran was separated from service in July 1979.  The Veteran first complained of left shoulder pain in February 1994, at which time he reported only a one month history of pain in the left shoulder.  As the Veteran developed left shoulder symptoms nearly 15 years after separation from service, his arthritis of the left shoulder did not manifest to a degree of 10 percent or more within one year from separation from service.  Therefore, service connection is not warranted on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309.

In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of a left shoulder disability after service separation.  Service treatment records are silent regarding any complaints, treatment, or diagnosis of a chronic left shoulder disability.  The Veteran's April 1979 separation examination is only positive for a history of possible rotator cuff tear of the right shoulder in January 1979.  No mention of the left shoulder is made.  The in-service record of symptoms at the time of service separation is more contemporaneous to service, so is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the veteran wrote during treatment than to his subsequent assertion years later).

Again, the Veteran first complained of left shoulder pain in February 1994.  The Veteran reported an injury to the left shoulder while practicing martial arts.  The history the Veteran provided in February 1994, which reflects a post-service onset of left shoulder symptoms only a few weeks earlier in 1994, is of high probative value because it was made for treatment purposes.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  

Additionally, such a prolonged period from service separation until February 1994 without medical complaint can be considered, along with other factors concerning the claimant's health and medical treatment during and after military service, as evidence of whether a disability was incurred in service or whether an injury, if any, resulted in any chronic or persistent disability which still exists currently.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The Board acknowledges that in an August 2001 private medical record, the Veteran reported a history of bilateral shoulder pain since 1973 while in the military.  The remainder of the Veteran's history relates only to his right shoulder symptoms, which occurred during service, to include a possible rotator cuff tear.  That single statement is inconsistent with the Veteran's service treatment records, and the prior medical history and reported injury to the left shoulder.  These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service.  See Madden v. Gober, 125 F.3d 1477, 1481 (Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).

In any event, the Veteran has not demonstrated that he has expertise in medical matters.  While there is no bright line exclusionary rule that a lay person cannot provide opinion evidence as to a nexus between an in-service event and a current condition, not all medical questions lend themselves to lay opinion evidence.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) referred to Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) for guidance.  In footnote 4 of Jandreau, the Federal Circuit indicated that the complexity of the claimed disability is to be considered in determining whether lay evidence is competent.  As to a nexus opinion relating the Veteran's left shoulder disability to his service or his service-connected right shoulder disability, the Board finds that the etiology of the Veteran's degenerative arthritis is too complex an issue, one typically determined by persons with medical training, to lend itself to lay opinion evidence.  

The Veteran is certainly competent to testify as to symptoms such as shoulder pain, as noted above, he is not credible regarding the onset of his left shoulder pain.  Additionally, the Veteran is not competent to render a medical diagnosis or etiology.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature); see also, Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (certain disabilities are not conditions capable of lay diagnosis).  No medical evidence of record finds a relation between active duty service and the Veteran's left shoulder disability.  Additionally, no medical evidence finds a relationship between the Veteran's service-connected right shoulder disability and his current left shoulder disability.  The only medical opinion in the file was provided by the VA examiner in April 2010.  The examiner opined that the Veteran's left shoulder disability was not caused by the military.  He noted that the left shoulder condition with mild degenerative arthritis is most likely a result of usual wear and tear and less likely caused by the Veteran's chronic right shoulder disability.  The examiner noted limitation of range of motion of the right shoulder but no loss in function that could explain his current left shoulder symptoms.  He specifically noted private medical records that showed left shoulder pain related to the Veteran's martial arts.  There is no contrary medical opinion of record.

Therefore, the Board finds that a preponderance of the evidence is against the claim of service connection for a left shoulder disability.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for a Left Ankle Disability

The Veteran has a current diagnosis of chronic left ankle neuralgia with degenerative changes of the left ankle and status-post arthrodesis of the tibial talar joints, old healed fractures, and residual hardware, as seen in the April 2010  VA examination.  The Veteran contends that his current left ankle disability is causally related to his left ankle injury during service.  

Service treatment records show a probable soft tissue contusion of the left foot and ankle in June 1974.  The remainder of the service treatment records is silent regarding any complaints, treatment, or diagnosis of a left ankle disability.  The April 1979 separation report of medical examination specifically found the Veteran's lower extremities and feet to be clinically normal.  

Post-service, the Veteran was seen in the Emergency Department in January 1986 for a left ankle injury after falling off a skateboard and inverting his left ankle.  The x-rays revealed no fracture and the Veteran was diagnosed with a sprain.  Subsequent private treatment records show that the Veteran suffered multiple left ankle fractures as a result of a 1988 motor vehicle accident.  An August 1989 private medical record showed that the Veteran was involved in an MVA on April 28, 1988 and sustained left ankle fracture.  He subsequently developed left ankle posttraumatic degenerative arthritis with pain, swelling, and locking.  

During a chronic pain consultation in August 2001, the Veteran provided a history of an accident in 1985 that resulted in surgeries to his left ankle.  He did not provide any history related to his military service.  During a new patient evaluation in July 2002, the Veteran reported a history of fracture to his ankle in 1995 and a subsequent motor vehicle accident.  He did not report any fracture during service.  In a September 2002 orthopedic evaluation related to his Social Security claim, the Veteran reported a history of stress fracture in 1972 as a Marine and subsequent ankle fracture in 1985 that was treated with internal fixation.  

The Board notes the Veteran's inconsistencies regarding the medical history of his left ankle.  The Veteran at times indicated an injury in 1972, 1985, 1988, and 1995.  Again, internal inconsistencies provided by the Veteran weigh against the Veteran's credibility regarding the onset of the Veteran's left ankle disability.  See Madden v. Gober, 125 F.3d 1477, 1481 (Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).

When the Veteran sought to establish medical care with a VA clinic in July 2002, he did not report the onset of left ankle symptomatology during or soon after service, rather he reported a subsequent onset of symptoms due to a post-service motor vehicle accident.  The Board also notes the absence of post-service medical evidence showing left ankle complaints or history related to the Veteran's military service for over 20 years following separation from service.  The Board emphasizes the multi-year gap between discharge from active duty service (1979) and an initial claim relating his current symptoms with service in approximately 2002 (over a 20-year gap).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).

Additionally, the service separation examination report reflects that the Veteran was examined and his lower extremities and feet were found to be clinically normal.  His in-service history of symptoms at the time of service separation is more contemporaneous to service, so is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the veteran wrote during treatment than to his subsequent assertion years later). 

In addition to the above inconsistencies, the Board notes that the Veteran is not qualified to provide an opinion relating his current left ankle disability with service.  The Veteran has not demonstrated that he has expertise in medical matters.  While there is no bright line exclusionary rule that a lay person cannot provide opinion evidence as to a nexus between an in-service event and a current condition, not all medical questions lend themselves to lay opinion evidence.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) referred to Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) for guidance.  In footnote 4 of Jandreau, the Federal Circuit indicated that the complexity of the claimed disability is to be considered in determining whether lay evidence is competent.  As to a nexus opinion relating any current left ankle disability to his military service, the Board finds that the etiology of the Veteran's left ankle disability is too complex an issue, one typically determined by persons with medical training, to lend itself to lay opinion evidence.  

The Veteran is certainly competent to testify as to symptoms such as pain, which are non-medical in nature; however he is not competent to render a medical diagnosis or etiology.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature); see also, Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (certain disabilities are not conditions capable of lay diagnosis).  No medical evidence of record finds a relation between active duty service and the Veteran's current left ankle disability.  The only medical opinion in the file was provided by the VA examiner in April 2010.  The examiner opined that the Veteran's left ankle disability is less likely caused by the Veteran's left ankle sprain during the military and most likely caused by his motor vehicle accident.  The examiner cited medical records clearly showing that the Veteran's pain in his left ankle began after a motor vehicle accident in which he broke his left ankle.  The examiner noted that the Veteran's left ankle sprain during service was mild and healed without residuals as it was reported as a contusion.  The examiner noted that the Veteran had no further consultation regarding his left ankle in all the years of his active duty and that the separation physical reported no condition regarding the left ankle.  The examiner noted that the motor vehicle accident was clearly severe enough with multiple fractures and found that it was the main reason for the Veteran's current condition.  There is no contrary medical opinion of record.

The Board also finds that the Veteran's left ankle disability did not manifest within one year after separation from service.  The Board notes the significant amount of time between separation from service and the first medical record of complaints of a left ankle disability.  The Board also notes the finding above that the Veteran's left ankle disability is a result of his post-service motor vehicle accident, which occurred more than one year after separation from service.   

In sum, the Veteran has inconsistently presented a history relating to his left ankle disability.  He suffered a contusion during service that healed with no residuals.  Post-service, his ankle was fractured during a motor vehicle accident which resulted in posttraumatic degenerative arthritis.  The Veteran's current left ankle disability is not causally or etiologically related to his military service.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for a Right Ankle Disability

The Veteran has a current diagnosis of mild degenerative arthritis of the right ankle.  The Veteran contends that his right ankle disability is causally and etiologically related to his right ankle sprain during service.  

Service treatment records show complaints of moderate swelling on the right lateral aspect of the right ankle with pain and limitation of motion in November 1976.  X-rays were performed and found to be within normal limits.  The examiner diagnosed a severe sprain of the right ankle.  The remainder of the service treatment records is silent regarding any complaints, treatment, or diagnosis of a right ankle disability.  The April 1979 separation report of medical examination showed the Veteran's lower extremities and feet as clinically normal.    

Post-service, during a March 2004 VA examination, the Veteran reported pain in his right ankle with walking in the late 1970s.  He noted continued pain that increases when he walks.  The examiner diagnosed very mild degenerative arthritis of the right ankle.  In April 2007, the Veteran reported new onset of right ankle pain.  The Veteran reported standing up and hearing a pop in the right foot with intense pain.  He reported swelling that decreased with ice and elevation.  

The Veteran was afforded another VA examination in April 2010.  At that time, the Veteran provided a history of onset of right ankle pain in the early 1990s due to compensating for the pain of his left ankle.  The examiner noted that the Veteran sprained his right ankle during service, but that the condition healed without residuals.  He noted no other complaints during the last year of the Veteran's military service and no complaints regarding his right ankle during the separation physical.  The examiner opined that the Veteran's current symptoms are the result of usual wear and tear and less likely caused by his right ankle sprain in the military.  

The Board again notes the significant period of time between the Veteran's service (1979) and his first documented complaint of a right ankle disability (2004).  A prolonged period without medical complaint can be considered, along with other factors concerning the claimant's health and medical treatment during and after military service, as evidence of whether a disability was incurred in service or whether an injury, if any, resulted in any chronic or persistent disability which still exists currently.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The Board notes that the Veteran sought treatment for a myriad of medical complaints since discharge from service, including for his left ankle.  Significantly, during that treatment, when he specifically complained of other problems, he never reported complaints related to the right ankle until 2004.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

The service separation examination report reflects that the Veteran was examined and his lower extremities and feet were found to be clinically normal.  His in-service history of symptoms at the time of service separation is more contemporaneous to service, so is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the veteran wrote during treatment than to his subsequent assertion years later).  In this regard, the Board specifically notes that the Veteran did not claim that symptoms of his disorder began in service until he filed his current VA disability compensation claim.  Such statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous in-service examination.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements).

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for service connection for a right ankle disability to be of lesser probative value than his previous more contemporaneous findings at service separation, the absence of complaints or treatment for years after service, and his previous statements made for treatment purposes.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation regarding right ankle pain.

The Board also finds that the Veteran's right ankle disability did not manifest within one year after separation from service.  The Board again notes the more than 20 year gap between separation from service and the first medical record of complaints of a right ankle disability.  The first indication of arthritis of the right ankle is found in the March 2004 VA examination.   

Although the Veteran is certainly competent to testify as to symptoms such as ankle pain, which are non-medical in nature, he is not competent to render a medical diagnosis or etiology.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature); see also, Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (certain disabilities are not conditions capable of lay diagnosis).  Additionally, the Veteran's statements regarding the onset and continuity of his right ankle disability have already been found not credible.  Therefore, the Board finds that the Veteran's right ankle disability did not manifest within one year of separation from service.  

The Veteran has not demonstrated that he has expertise in medical matters.  While there is no bright line exclusionary rule that a lay person cannot provide opinion evidence as to a nexus between an in-service event and a current condition, not all medical questions lend themselves to lay opinion evidence.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) referred to Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) for guidance.  In footnote 4 of Jandreau, the Federal Circuit indicated that the complexity of the claimed disability is to be considered in determining whether lay evidence is competent.  As to a nexus opinion relating his present right ankle disability to service, the Board finds that the etiology of the Veteran's degenerative arthritis is too complex an issue, one typically determined by persons with medical training, to lend itself to lay opinion evidence.

No medical evidence of record finds a relation between active duty service and the Veteran's right ankle disability.  The only medical opinion in the file was provided by the VA examiner in April 2010.  The examiner opined that the Veteran's current symptoms of mild degenerative arthritis is caused by usual wear and tear and is less likely caused by his right ankle sprain in the military.  He cited the lack of complaints for the remainder of service, the clinically normal findings at separation from service, and the lack of post-service complaints or treatment for many years after separation.  Although lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim, the Board has already found the Veteran's statements not to be credible and has found that the Veteran did not experience chronic symptoms of a disability during service or continuously after separation.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  

Based on the evidence of record, the Board finds that a preponderance of the evidence is against the claim for service connection for a right ankle disability.  As the preponderance of the evidence is against the claim of service connection for a right ankle disability, the benefit of the doubt rule is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Pes Planus

The Veteran contends that he has pes planus that was incurred in or is causally related to his military service.  Service treatment records are silent regarding any complaints, treatment, or diagnosis of pes planus.  Service treatment records do however show complaints of heel pain.  The Veteran was diagnosed twice during service with plantar fasciitis.  He was provided with molded supports for both feet.  The Board notes that the RO granted service connection for bilateral plantar fasciitis in the February 2011 rating decision.  

Post-service VA and private treatment records are silent regarding any complaints, treatment, or diagnosis of pes planus.  The VA examiner in March 2004 noted that the Veteran denied pes planus and that the examiner did not find it either.  Upon examination, he noted no significant pes planus.  The Veteran was afforded another VA examination in April 2010.  Examination showed no pes planus upon weight bearing with normal arches.  

The Court has indicated that in the absence of proof of a present disability, there can be no valid claim for service connection; an appellant's belief that he or she is entitled to some sort of benefit simply because he or she had a disease or injury while on active service is mistaken, as Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer v. Derwinski, 3 Vet.App. 223 (1992).  In any event, the Veteran's in-service complaints of foot pain have been diagnosed as plantar fasciitis and service-connected in the February 2011 rating decision.  

In sum, the Veteran was not diagnosed with and did not complain of pes planus during service, nor has he been diagnosed with pes planus at any time after service.  As such, the Board finds that a preponderance of the evidence is against the claim.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Service Connection for Cysts, Tumors, or Growths

The Veteran is currently diagnosed with right shoulder and right forearm lipomas as seen in the April 2010 VA examination.  The Veteran contends that his current lipomas began to appear during his first year out of the service and are causally related to his military service.    

On a July 1972 pre-inductee report of medical history, the Veteran marked "yes" when asked have you ever had, or have you now, a tumor, growth, cyst, or cancer.  The examiner noted a cyst operation in 1964 with no sequelae.  Service treatment records do not show any complaints, treatment, or diagnosis of any cysts or growths during service.  The April 1979 separation report of medical examination does not indicate any cysts, growths, tumors, or lipomas.  

Post-service, in March 2004, the Veteran reported a history of several lipomas around his body since separation from service.  The Veteran noted that the lipomas cause him no symptoms.  The examiner noted multiple lipomas of no clinical significance.  The Veteran reported pain due to a right shoulder mass in November 2009.  He was diagnosed with a now symptomatic right shoulder lipoma.  

The Veteran was afforded a VA examination in April 2010.  The examiner noted a history of painful right shoulder lipoma.  The examiner reviewed the Veteran's medical records, but noted that it was not clarified where the cyst referred to in the entrance examination was located.  The examiner diagnosed right shoulder and right forearm lipomas.  He noted that he cannot state without resorting to mere speculation if the disability started during the military.  He provided a rationale for his inability to determine.  He reasoned that the Veteran was reported with a cyst on his separation physical but there is no location reported.  The examiner would be resorting to mere speculation guessing the location of the lipoma without evidence.  Upon entrance, the Veteran also noted a cyst and there is again no annotation of the location of the cyst.  He also noted no annotation in the service medical records that the Veteran consulted for an aggravation of his initial cyst.  

A recent precedent case admonished the Board for relying on medical opinions that were unable to provide an opinion regarding etiology, without resorting to mere speculation, as cause for denying the Veteran's claims.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).   In Jones, the Court noted it was unclear whether the examiners were unable to provide this requested definitive medical comment on etiology because they actually were unable to since the limits of medical knowledge had been exhausted or, instead, for example, needed further information to assist in making this determination (e.g., additional records and/or diagnostic studies) or other procurable and assembled data.

The Court in Jones acknowledged there are instances where a definitive opinion cannot be provided because required information is missing or can no longer be obtained or current medical knowledge yields multiple possible etiologies with none more likely than not the cause of the claimed disability.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (noting the Board need not obtain further medical evidence where the medical evidence "indicates that determining the cause is speculative").  The Court in Jones held, however, that in order to rely upon a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record.

From the extent of the VA examiner's statement, there is little-to-no likelihood she would be able to provide a more definitive opinion regarding etiology even if given additional opportunity.  She addressed and fully considered all the procurable and assembled data in providing her rationale, specifically she reviewed all service treatment records and post-service medical evidence.  Therefore, the Board is left with the Veteran's statements and the medical evidence of record. 

The Board finds that the preponderance of the evidence shows that the Veteran's lipomas were not incurred during or aggravated by the Veteran's active service.  The Veteran's service treatment records show a cyst removed prior to entrance into service.  The cyst was noted on the Veteran's entrance report of medical history.  As the cyst was removed with no sequelae prior to service, the cyst could not have been aggravated by the Veteran's active service.  

The service treatment records are then silent as to any complaints of aggravation of such cyst or onset of a new cyst.  The Veteran's April 1979 separation report of medical examination does not indicate any current cyst, growth, tumor, or lipoma.  The Board also notes that in the April 2010 VA examination, the Veteran provided a history that he was diagnosed with a lipoma of the right shoulder since the military.  Additionally, on his February 2006 substantive appeal, the Veteran noted that the lipomas began to appear during his first year out of the military.  

Based on the fact that the pre-existing cyst was removed prior to entrance into the military, service treatment records are silent regarding any aggravation of the cyst site or new cyst growth, and the Veteran admittedly stated that the current cysts began to appear after his separation from service, the Board finds that a preponderance of the evidence is against the claim.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for a left shoulder disability, to include as secondary to the  service-connected right shoulder disability, is denied.

Service connection for a right ankle disability is denied. 

Service connection for a left ankle disability is denied.

Service connection for pes planus is denied. 

Service connection for cysts, tumors, or growths is denied.  





____________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


